 



Exhibit 10.26
EXECUTIVE EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is entered into by eLOYALTY
CORPORATION (the “Company”) and KAREN BOLTON, an individual (“Employee”), this
January 8, 2007.
     Whereas, the Company desires to continue to employ Employee to provide
personal services to the Company and to provide Employee with certain
compensation and benefits in return for her services; and
     Whereas, Employee wishes to continue to be employed by the Company and to
provide personal services to the Company in return for certain compensation and
benefits.
     Now, Therefore, in consideration of the mutual promises and covenants
contained herein (the receipt, sufficiency and adequacy of which are hereby
acknowledged and agreed), it is hereby agreed by and between the parties hereto
as follows:
     1. Duties. The Company shall employ Employee as its Vice President, Client
Services, and Employee accepts such employment upon the terms and conditions
herein. Employee shall have such responsibilities, duties and authority as the
President and Chief Executive Officer may reasonably designate and are
customarily associated with her position. During the term of her employment with
the Company, Employee shall perform faithfully the duties assigned to her to the
best of her ability, and Employee shall devote her full and undivided business
time and attention to the transaction of the Company’s business.
     2. Outside Activities.
          (a) Non-Company Activities. Except in conformity with the requirements
with the Company’s Code of Ethical Business Conduct, Employee will not during
the term of this Agreement undertake or engage (other than as a passive
investor) in any other employment, occupation or business enterprise, whether as
an agent, partner, proprietor, officer, director, employee, consultant,
contractor or otherwise, whether during or outside the business hours of the
Company. Employee may engage in civic and not-for-profit activities so long as
such activities do not interfere with the performance of her duties hereunder.
          (b) No Adverse Interests. Except as permitted by Paragraph 2(c),
during her employment Employee agrees not to acquire, assume or participate in,
directly or indirectly, any position, investment or interest which is known or
should be known by her to be adverse or antagonistic to the Company, its
business or prospects, financial or otherwise.

 



--------------------------------------------------------------------------------



 



          (c) Non-Competition. During the term of her employment by the Company,
except on behalf of the Company, Employee will not directly or indirectly,
whether as a stockholder, agent, partner, proprietor, officer, director,
employee, consultant, contractor, or in any capacity whatsoever, engage in,
become financially interested in, be employed by or have any business connection
with any other person, corporation, firm, partnership or other entity whatsoever
known by her to compete directly with the Company, anywhere throughout the
world, in any line of business engaged in (or planned to be engaged in) by the
Company; provided, however, that anything above to the contrary notwithstanding,
Employee may own, as a passive investor, public securities of any competitor
corporation, so long as her direct holdings in any one such corporation shall
not in the aggregate constitute more than one percent (1%) of the voting stock
of such corporation.
     3. Term of Employment; Termination.
          (a) Term. Subject to the termination provisions contained in this
Section 3, this Agreement shall be effective as of January 1, 2007 and shall
continue in full force and effect until Employee’s employment relationship
terminates, unless and then to the extent amended or modified in accordance with
Section 19 below.
          (b) At-Will Relationship. Employee’s employment relationship is
at-will. Either Employee or the Company may terminate the employment
relationship at any time, for any reason or no reason, with or without Cause or
advance notice.
          (c) Termination By The Company Without Cause; Termination By Employee
With Good Reason.
               (i) Cause Definition. For purposes of this Agreement, “Cause”
shall mean any of the following: (A) conviction, including a plea of guilty or
no contest, of any felony or any crime involving moral turpitude or dishonesty;
(B) fraud upon the Company (or an affiliate), embezzlement or misappropriation
of corporate funds; (C) willful acts of dishonesty materially harmful to the
Company; (D) activities materially harmful to the Company’s reputation;
(E) Employee’s willful misconduct, willful refusal to perform her duties, or
substantial willful disregard of her duties, provided that the Company first
provides Employee with written notice of such conduct and thirty (30) days to
cure such conduct, if such conduct is reasonably susceptible to cure; or
(F) material breach causing material harm to the Company of this Agreement, any
other agreement with the Company, any policy of the Company, or any statutory
duty or common law duty of loyalty owed to the Company; provided, no act or
omission on Employee’s part shall be considered “willful” unless it is done by
the Employee without reasonable belief that the Employee’s action was in the
best interests of the Company.
               (ii) Good Reason Definition. For the purposes of this Agreement,
“Good Reason” shall mean: (A) a reduction of Employee’s base salary below the
amount set forth in Paragraph 4 of this Agreement; (B) a reduction in the
“Target Bonus Percentage” defined in Paragraph 5 of this Agreement, unless such
reduction is shared proportionally by the three most highly-salaried officers of
the Company; (C) an involuntary relocation of Employee’s

2.



--------------------------------------------------------------------------------



 



place of work to any location outside of the metropolitan area in which her
primary office is located immediately prior to the relocation, excluding
temporary periods of thirty (30) days or less and ordinary course business
travel; (D) a significant diminution by the Company in Employee’s position
(including offices, titles and reporting relationships), authority, duties or
responsibilities; (E) a material breach by the Company of this Agreement; (F) a
material changes by the Board in the bonus plan for such year that are to
Employee’s detriment and have not been consented to by Employee or (G) failure
by the Company to assign this Agreement to a successor upon a Change of Control;
provided, however, that the definition of “Good Reason” shall not include the
diminution of responsibilities enumerated in clause (D) of this Section 3(c)(ii)
if such diminution of responsibilities are in the ordinary course of either
(x) the Company becoming, pursuant to a Change in Control, part of a larger
organization in which Employee directly reports to the Chief Executive Officer
of such organization, or (y) the Company becoming, pursuant to a Change in
Control, either a subsidiary or equivalent separate functional business unit of
another business organization, which subsidiary or business unit is larger than
the Company and in which subsidiary or other business unit Employee directly
reports to the Chief Executive Officer.
No Good Reason shall exist where: (a) Employee consents to the event that forms
the basis for the Good Reason resignation; (b) Employee does not provide the
Company’s President and Chief Executive Officer with written notice describing
in detail the Good Reason within thirty (30) days of its occurrence; or (c) the
Company cures the Good Reason within thirty (30) days of its receipt of such
notice, if such conduct is reasonably susceptible to cure.
               (iii) Severance Benefits. In the event that Employee’s employment
is (A) terminated without Cause by the Company, including (but not by way of
limitation) a termination if Employee fails to receive a Green Card after making
a good faith application; or (B) terminated by Employee with Good Reason,
Employee shall receive the following as her sole and exclusive severance
benefits (collectively, the “Severance Benefits”):
                    (1) Severance Pay. Employee will receive a lump sum payment,
within seven (7) days following effective date of termination, equal to twelve
(12) months of her then current base salary, less standard payroll deductions
and withholdings (the “Severance Payment”).
                    (2) Severance Bonus. Employee will be paid a bonus, (the
“Severance Bonus”) within seven (7) days following effective date of
termination, equal to the average of (A) the annual bonus she was paid for year
immediately preceding the termination and (B) a reasonable estimate of her bonus
for the year in which the termination occurs under the Company’s then-current
bonus plan if any, less standard payroll deductions and withholdings.
                    (3) Severance Health Premium Reimbursements. If Employee
timely elects to continue her Company-provided group health insurance coverage
pursuant to the federal COBRA law, the Company will reimburse Employee for the
cost of such COBRA premiums to continue health insurance coverage at the same
level of coverage for Employee and her dependents (if applicable) in effect as
of the termination date, through the end of twelve (12) months or until such
time as Employee qualifies for health insurance benefits through a new employer,
whichever occurs first (“Severance Health Premium Benefits”).

3.



--------------------------------------------------------------------------------



 



Employee shall notify the Company in writing of such new employment not later
than five (5) business days after securing it.
                    (4) Severance Vesting. The vesting of Employee’s restricted
stock, stock option and other equity grants that Employee previously has
received shall be accelerated so that, as of the date of the termination, such
restricted stock and stock option grants shall vest as to the number of shares
that would have vested had Employee provided an additional twelve (12) months of
continuous service to the Company; provided, however, that if Employee is
terminated without cause within six (6) months following a Change in Control,
Employee terminates her employment for Good Reason within six (6) months
following a Change in Control, or Employee terminates her employment for the
Good Reason within six (6) months following a Change in Control, or Employee
terminates her employment for the Good Reason described in clause (E) of
Section 3(b)(ii), then such restricted stock and stock option grants shall vest
as to the number of shares that would have vested had Employee provided an
additional twenty-four (24) months of continuous service to the Company.
               (iv) Severance Conditions. As a condition of and prior to the
receipt of all or any of the Severance Benefits, Employee must execute and allow
to become effective a general release of claims in a form attached hereto as
Exhibit A and to comply with the terms of this Agreement (the “Severance
Conditions”). Upon any termination of Employee’s employment by the Company
without Cause or by Employee for Good Reason, the Company and its affiliates (by
and through their respective directors and senior executive officers) and
Executive agree not to disparage the other party.
               (v) Additional Provisions. Upon the occurrence of the
circumstance contemplated by Section 3(iii)(B), the Company shall pay directly
or reimburse Employee for shipping costs incurred to return Employee’s
furnishings and personal effects to Australia, using Allied, or such other
moving company as shall be mutually agreed upon by the Company and Employee.
          (d) Termination for Cause; Voluntary or Mutual Termination.
               (i) No Severance. In the event Employee’s employment is
terminated by the Company at any time for Cause, or Employee terminates her
employment without Good Reason, or the parties mutually terminate their
employment relationship, Employee will not be entitled to any Severance
Benefits, pay in lieu of notice, or any other severance, compensation, benefits,
equity, acceleration, or any other amounts, with the exception of any benefit to
which Employee has a vested right under a written benefit plan or is entitled to
receive under applicable law.
               (ii) Resignation. Employee may voluntarily terminate her
employment with the Company at any time without liability therefor. Employee
agrees to use good faith to give the Company reasonable notice of any such
voluntary termination. Upon receipt of any termination notice from Employee, the
Company, at its election, may require Employee to resign her employment prior to
the occurrence of any requested termination date.

4.



--------------------------------------------------------------------------------



 



          (e) Termination for Death or Disability.
               (i) Termination. Employee’s employment will terminate upon her
death or Disability.
               (ii) Disability Definition. For the purposes of this Agreement,
“Disability” shall have the meaning set forth in the Company’s then current long
term disability benefit program or, if no such program is then in effect, shall
mean a permanent disability rendering Employee unable to perform her duties for
the Company for ninety (90) consecutive days or one hundred eighty (180) days in
any twelve (12) month period, which determination shall be made after the period
of disability, unless an earlier determination can be made, by an independent
physician appointed by the Board.
               (iii) Severance. Following the death or Disability of Employee
while employed by the Company, the Company will provide Employee (or, in the
case of death, Employee’s estate) with Severance Pay for twelve (12) months,
payment of the Severance Bonus, and Severance Health Premium Reimbursements for
twelve (12) months (all as described and on the same terms and conditions
provided above). The Employee’s restricted stock and stock option grants that
Employee previously has received or may in the future receive from the Company,
shall be vested as to half of the unvested shares (or such greater amount, if
any, as is provided for in the agreement for the applicable grant), and all such
stock options shall, notwithstanding any lesser period, if any, provided for in
the agreement for the applicable grant, be exercisable for one (1) year
following such termination (but not exceeding the term of such option).
               (iv) Severance Conditions. As a condition of and prior to the
receipt of all or any of the Severance provided for death or Disability,
Employee (or, in the case of death, Employee’s estate) must execute and allow to
become effective a general release of claims in a form mutually acceptable to
the parties in their reasonable determination and to comply with the terms of
this Agreement (the “Severance Conditions”). Upon any termination of Employee’s
employment for death or Disability, the Company and its affiliates (by and
through their respective directors and senior executive officers) and Executive
(or, in the case of death, Employee’s estate) agree not to disparage the other
party.
          (f) No Mitigation. In no event shall Employee be obligated to seek
other employment or take any other action by way of mitigation of the severance
amounts payable to the Employee under Paragraph 3 of this Agreement, and such
amounts (other than as provided at Paragraph 3(b)(iii)(3)) shall not be reduced
whether or not the Employee obtains other employment.
          (g) Accrued Obligations. Not later than ten (10) days after
termination of Employee’s employment, the Company shall pay Employee (“Accrued
Obligations”): (i) her accrued and unpaid base salary at the rate in effect at
the time of notice of termination; (ii) any previous year’s earned but unpaid
bonus and other earned and unpaid incentive cash compensation; and (iii) accrued
and unused vacation time, unpaid expense reimbursements and

5.



--------------------------------------------------------------------------------



 



other unpaid cash entitlements earned by Employee as of the date of termination
pursuant to the terms of the applicable Company plan or program.
     4. Salary. For services rendered hereunder, the Company shall pay Employee
a base salary at the per annum rate of $300,000, less standard payroll
deductions and withholdings, and payable in accordance with the Company’s
regular payroll schedule. Employee’s base salary (as well as her eligibility for
incentive equity grants) shall be subject to annual review and her base salary
may, at the discretion of the Company’s Board of Directors, be adjusted from
time to time.
     5. Bonuses. The Company may elect to pay Employee bonuses in its sole
discretion. Employee will be offered the opportunity to participate in the
Company’s then-current bonus plan with such terms and conditions as are
applicable to similarly situated employees. Employee will be offered the
opportunity to participate in the Company’s then-current bonus plan, and subject
to and in accordance with the terms and conditions of such plan and this
paragraph, upon achievement of all target bonus objectives set by the Board of
Directors and/or the Chief Executive Officer of the Company and for Employee,
shall receive a cash bonus equal to 100% (“Target Bonus Percentage”) of her base
salary, less standard payroll deductions and withholdings. The Company shall
have the sole discretion to change or eliminate bonus plans or programs at any
time (provided, however, that after the bonus plan has been established by the
Board for a given year, the Board shall not later materially change the bonus
plan for such year to Employee’s detriment without Employee’s consent), to
determine whether performance criteria set forth pursuant to the bonus plan for
a year have been achieved, and to determine (in accordance with this paragraph
and such performance criteria and bonus plan) the amount of any bonus earned by
Employee, if any. Bonuses are intended to retain valuable Company employees, and
if Employee is not employed, for any reason on the last day of the bonus year,
she will not have earned the bonus and, except as expressly provided herein with
respect to the Severance Bonus, no partial or pro-rata bonus will be paid. Any
bonus paid pursuant to this Paragraph 5 shall be paid net of standard payroll
deductions and withholdings.
     6. Employee Benefits. Employee shall be entitled to participate in such
employee benefit plans, including the Company’s 401(k) plan, life insurance, and
medical benefits plans, and shall receive all other fringe benefits, as the
Company may make available generally to its senior executive employees
generally, for which Employee is eligible under the terms and conditions of such
plans, in each case subject to the requirements, rules and regulations from time
to time applicable thereto. Details about these benefits are set forth in
summary plan descriptions and other materials.
     7. Equity Awards. Employee may be eligible for other future awards under
any Company equity incentive plan as may be approved by the Board of Directors
and in effect from time to time. The specific terms and conditions of any grant
made pursuant to this Paragraph 7 shall be governed by any applicable plan
document and any such grant agreement as Employee may be required to sign as a
condition of grant.

6.



--------------------------------------------------------------------------------



 



     8. Expatriate Benefits.
          (a) Housing Allowance.
     (i) From the date hereof until December 31, 2007, the Company will pay Five
Thousand Five Hundred United States Dollars (US $5,500) per month to be applied
Employee’s financing payments for the residence owned by Employee.
          (b) Travel Budget. From the date hereof until December 31, 2007:
     (i) Annual Trips. The Company will reimburse Employee for Employee’s
purchase of roundtrip airfares from the United States to Australia, for
Employee, Employee’s spouse, Employee’s child and/or Employee’s spouse’s
parents; provided that such reimbursement shall not exceed the net amount of
Fifty-Six Thousand United States Dollars (US$56,000) for such year.
     (iii) Final Return Trip. If Employee is terminated by eLoyalty for any
reason other than for Cause and Employee decides to return back to Australia
within twelve (12) months thereafter, eLoyalty will purchase for each of
Employee, Employee’s spouse and Employee’s children a business class airfare for
a one-way trip from the U.S. to NSW, Australia. This trip may be direct or
indirect, provided that the total cost is no greater than the cost of a direct
one-way trip from the U.S. to NSW, Australia.
(c) Emergency Trips. The Company will reimburse Employee, members of her family
or friends for the purchase of business class airfare for Employee to make
emergency trips back to Australia or for any of them to make emergency trips to
the United States, provided that the Company shall have the final determination
in its sole discretion as to whether any such trips proposed to be undertaken by
Employee, any members of her family or any of her friends qualify as an
“emergency trip.”
     (d) Automobile. The Company hereby releases and forever discharges the
Employee from any and all costs, fees and expenses, claims and/or causes of
action, known or unknown, arising in connection with the automobile currently
leased by Employee as a result of her employment by the Company, including,
without limitation, any sales proceeds that Employee may receive from selling
such automobile.
     (e) Storage and Final Shipping Costs. The Company will pay directly or
reimburse Employee: (A) for the shipment of Employee’s remaining furnishings and
personal effects from Australia to Illinois; and (B) all costs, fees and
expenses resulting from the termination of the storage of such furnishings and
personal effects. The amount

7.



--------------------------------------------------------------------------------



 



paid or reimbursed to Employee shall be the amount charged by Allied or such
other moving company as mutually agreed upon by Employee and the Company.
     (f) Land Tax Obligation. The Company shall reimburse Employee for the
reasonable annual cost of Employee’s land tax bill on Employee’s current primary
residence in Australia that exceed the real estate taxes Employee pays on such
primary residence and that solely are solely attributable to Employee’s absence
from such residence as a result of Employee’s relocation to the U.S. to work for
eLoyalty, for the 2006 and 2007 Australian taxation years.
     (g) Participation in Tax Program. For the 2006 and 2007 taxation years,
eLoyalty will pay Deloitte to prepare both Employee’s annual U.S. and Australian
income tax returns.
     (h) Grossing up for Taxes. With respect to all payments made under this
Section 8, the Company shall pay to Employee an additional amount (“Gross-Up
Payment”) such that the net amount or economic benefit retained by Employee
after deduction of all U.S. federal, state, local and foreign income or
employment taxes payable by Employee with respect to such payments and benefits
and on such additional payments shall be equal to the full value of such
payments and benefits when paid or made available. For purposes of computing the
Gross-Up Payment, Employee shall be deemed to pay income taxes at the highest
marginal rates applicable to individuals, net of the maximum reduction in U.S.
federal income taxes that may be obtained from the deduction of state, local or
foreign taxes. Such computation shall be made by Deloitte.
     9. Change of Control.
          (a) Change of Control Definition. A Change in Control shall have the
meaning set forth in Section 6.8(b) of the Company’s 1999 Stock Incentive Plan.
     10. Parachute Tax. Notwithstanding anything in the foregoing to the
contrary, if any of the payments to Employee (prior to any reduction below)
provided for in this Agreement, together with any other payments which Employee
has the right to receive from the Company or any corporation which is a member
of an “affiliated group” as defined in Section 1504(a) of the Internal Revenue
Code of 1986, as amended (“Code”), without regard to Section 1504(b) of the
Code, of which the Company is a member (the “Payments”) would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), and if the
Safe Harbor Amount is greater than the Taxed Amount, then the total amount of
such Payments shall be reduced to the Safe Harbor Amount. The “Safe Harbor
Amount” is the largest portion of the Payments that would result in no portion
of the Payments being subject to the excise tax set forth at Section 4999 of the
Code (“Excise Tax”). The “Taxed Amount” is the total amount of the Payments
(prior to any reduction, above) notwithstanding that all or some portion of the
Payments may be subject to the Excise Tax. Solely for the purpose of comparing
which of the Safe Harbor Amount and the Taxed Amount is greater, the
determination of each such amount, shall be made on an after-tax basis, taking
into account all applicable federal, state and local employment taxes,

8.



--------------------------------------------------------------------------------



 



income taxes, and the Excise Tax (all of which shall be computed at the highest
applicable marginal rate). If a reduction of the Payments to the Safe Harbor
Amount is necessary, then the reduction shall occur in the following order
unless the Employee elects in writing a different order (provided, however, that
such election shall be subject to Company approval if made on or after the date
on which the event that triggers the Payments occurs): reduction of cash
payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits. In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of the Employee’s participant’s stock
awards unless the Employee elects in writing a different order for cancellation.
     11. Business Expenses. The Company shall reimburse Employee for all
reasonable and necessary business expenses incurred by Employee in performing
Employee’s duties that are submitted in compliance with the Company’s
then-current policy on such business expense reimbursement. Employee shall
provide the Company with supporting documentation sufficient to satisfy
reporting requirements of such policy and the Internal Revenue Service. The
Company’s determinations as to reasonableness and necessity shall be final.
     12. Proprietary Information and Inventions; Non-Competition and
Non-Solicitation. Employee acknowledges that the successful development,
marketing, sale and performance of the Company’s professional services and
products require substantial time and expense. Such efforts generate for the
Company valuable and proprietary information (“Confidential Information”),
including without limitation business plans and strategies, prospective or
actual opportunities, prospects and customer lists, proposals, deliverables,
methodologies, training materials, other intellectual property, the nature,
identity and requirements of customers, clients, suppliers and business
partners, computer software, financial data of any nature, and any information
of others that the Company is obligated, contractually or otherwise, to treat in
a confidential manner, in each case in whatever form, whether oral, written,
graphic, recorded, photographic, machine readable or otherwise, and whether or
not marked or otherwise labeled “confidential” or specifically indicated as
being confidential and/or proprietary in nature. The term “Confidential
Information” also includes all notes, analyses, compilations, studies,
interpretations or other materials to the extent such materials contain or are
based on other Confidential Information, but, in the interest of clarity, shall
not include information that is now, or hereafter becomes generally known or
available to the public through no breach by Employee of this Agreement, any
other agreement between Employee and the Company or any Company policy. Employee
acknowledges that during her employment, she will obtain knowledge of such
Confidential Information. Employee agrees to undertake the following obligations
which she acknowledges to be reasonably designed to protect the Company’s
legitimate business interests (including its Confidential Information and its
near-permanent relationships with customers and other third parties) without
unnecessarily or unreasonably restricting Employee’s post-employment
opportunities:
          (a) Proprietary Information. During the term of employment with the
Company, Employee shall disclose to the Company all ideas, inventions and
business plans that Employee develops during the course of Employee’s employment
with the Company that relate directly or indirectly to the Company’s business,
including but not limited to any computer programs, processes, products or
procedures which may, upon application, be protected by patent or copyright.
Employee agrees that any such ideas, inventions or business plans shall be the

9.



--------------------------------------------------------------------------------



 



property of the Company (and in furtherance thereof hereby assigns to the
Company any and all rights and interests of Employee therein and thereto) and
that Employee shall, at the Company’s request and cost (including reimbursement
of Employee’s expenses and, if Employee is no longer in the employ of the
Company, reasonable per diem compensation to Employee), provide the Company with
such assurances as is necessary to secure a patent or copyright.
          (b) Non-Competition. Without limiting the obligations of
Paragraph 11(a), without the prior written consent of the President and Chief
Executive Officer or the authorized designee thereof, Employee shall not, for
herself or as an agent, partner or employee of any person, firm or corporation
for a period of twelve (12) months following her termination of employment with
the Company and all affiliates for any reason, engage in the practice of
providing consulting or related services for any Prohibited Client. The term
“Prohibited Client” shall mean any client or prospect of the Company to or for
whom Employee directly or indirectly performed or provided consulting or related
services, or with whom Employee had personal contact, or prospect to whom
Employee submitted, or assisted or participated in any way in the submission, of
a proposal, during the two (2) year period preceding termination of Employee’s
employment with the Company.
          (b) Non-Solicitation. While employed by the Company and during the
twelve (12) month period immediately following Employee’s termination of
employment for any reason, Employee shall not directly or indirectly hire,
solicit, encourage, or otherwise induce or assist in the inducement away from
the Company of any Company customer, client, contractor, consultant, or other
person or party with whom the Company has a contractual relationship, any
Prohibited Client, or any Company employee (either away from the Company’s
employ or from the faithful discharge of such employee’s contractual, statutory
and fiduciary obligations to serve the Company’s interests with undivided
loyalty).
          (d) Reasonable Alteration. In the event that a court or other
adjudicative body should decline to enforce the provisions of any part of this
Paragraph 11, whether because of scope, duration or otherwise, Employee and the
Company agree that the provisions shall be modified to restrict Employee’s
competition with the Company to the maximum extent enforceable under applicable
law.
     13. Remedies. Employee recognizes and agrees that a breach of any or all of
the provisions of Paragraph 11 will constitute immediate and irreparable harm to
the Company’s business advantage, including but not limited to the Company’s
valuable business relations, for which damages cannot be readily calculated and
for which damages are an inadequate remedy. Accordingly, Employee acknowledges
that the Company shall therefore be entitled to an order enjoining any further
breaches by the Employee, without the necessity of posting a bond.
     14. Policies and Procedures. The employment relationship between the
parties shall be governed by the general employment policies and practices of
the Company, which the Company may change from time to time, and Employee will
be expected to abide by such Company policies and practices.
     15. Assistance in Litigation. Employee shall upon reasonable notice and
without compulsion of law (e.g., subpoena), furnish accurate and complete
information and other

10.



--------------------------------------------------------------------------------



 



assistance to the Company as the Company may reasonably require in connection
with any litigation, proceeding or dispute to which the Company is, or may
become, a party, or in which it may otherwise become involved, either during or
after Employee’s employment; provided, if such assistance shall occur after
termination of Employee’s employment, the Company shall reimburse Employee for
her reasonable expenses incurred in connection with such assistance, including,
without limitation, as relevant transportation, meals and lodging, and shall
also pay Employee a consulting fee of $200 per hour, as compensation for her
inconvenience and the disruption of her other endeavors.
     16. Indemnification. Employee’s rights to indemnification will be as
provided in the Indemnification Agreement between Employee and the Company,
effective as of the date signed.
     17. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of, and be enforceable by, Employee and the Company, and their
respective successors, assigns, heirs, executors and administrators. Employee
acknowledges that the services to be rendered pursuant to this Agreement are
unique and personal. Accordingly, Employee may not assign any of her rights or
delegate any of her duties or obligations under this Agreement, except that
certain of her duties and obligations hereunder (such as the return of Company
property) shall be assumed by Employee’s spouse, executor or other designee. The
Company may assign its rights, duties or obligations under this Agreement to a
subsidiary or affiliated company of the Company or purchaser or transferee of a
majority of the Company’s outstanding capital stock or a purchaser of all, or
substantially all, of the assets of the Company.
     18. Notices. All notices required by this Agreement shall be in writing.
Notices intended for the Company shall be sent by certified mail or nationally
recognized overnight courier service, addressed to it at 150 Field Drive,
Suite 250, Lake Forest, Illinois 60045, or its current principal office, and
notices intended for Employee shall be either delivered personally to Employee
or sent by certified mail or nationally recognized overnight courier service
addressed to Employee at her address as listed on the Company’s payroll. Notices
sent by certified mail in accordance with the foregoing shall be deemed given
three (3) business days following delivery to the United States Postal Service,
postage prepaid, and notices sent by overnight courier service in accordance
with the foregoing shall be deemed given one (1) business day following delivery
to such courier, delivery fees for overnight delivery prepaid.
     19. Entire Agreement. This Agreement constitutes the complete, final, and
exclusive embodiment of the entire agreement between Employee and the Company
with regard to the subject matter hereof and supersedes all prior agreements or
understandings whether written or oral. It is entered into without reliance on
any promise or representation other than those expressly contained herein, and
it cannot be modified or amended except in a written instrument signed by
Employee and a duly authorized officer or director of the Company.
     20. Waiver. If either party should waive any breach of any provisions of
this Agreement, she or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.
     21. Applicable Law. This Agreement, and all questions concerning the
construction, validity and interpretation of this Agreement, shall be governed
by and construed in accordance

11.



--------------------------------------------------------------------------------



 



with the laws of the State of Illinois as applied to contracts made and to be
performed entirely within the State of Illinois.
     22. Mediation of Disputes. Neither party shall initiate arbitration or
other legal proceedings (except for any claim under Paragraph 11 of this
Agreement or the Proprietary Information Agreement), against the other party,
or, in the case of the Company, the Company, its affiliates, and its and their
directors, officers, employees, contractors, agents, and representatives,
relating in any way to claims or disputes or controversies of any nature
whatsoever arising from or regarding Employee’s employment, the termination of
such employment, this Agreement (including without limitation its
interpretation, performance, enforcement or breach) or any or all other claims
that one party might have against the other party (collectively, the “Claims”),
until thirty (30) days after the party against whom the Claim[s] is made
(“Respondent”) receives written notice from the claiming party of the specific
nature of any purported Claim and the amount of any purported damages. Employee
and the Company further agree that if Respondent submits the claiming party’s
Claim to JAMS Inc. for nonbinding mediation, in Chicago, Illinois, prior to the
expiration of such thirty (30) day period, the claiming party may not institute
arbitration or other legal proceedings against Respondent until the earlier of
(i) the completion of nonbinding mediation efforts, or (ii) ninety (90) days
after the date on which the Respondent received written notice of the Claim. If
Company is Respondent, the Company shall pay the JAMS Inc. fees and Employee’s
reasonable attorneys’ fees incurred by Employee in connection with the mediation
up to a maximum of $10,000.
     23. Binding Arbitration.
          (a) Employee and the Company agree that all Claims, to the fullest
extent allowed by law, shall be resolved by confidential, final and binding
arbitration conducted under the Expedited Commercial Rules of the American
Arbitration Association in Illinois. If either party pursues a Claim and such
Claim results in an arbitrator’s decision, both parties agree to accept such
decision as final and binding. The parties acknowledge that by agreeing to this
arbitration procedure, they waive the right to resolve any such dispute through
a trial by jury, judge or administrative proceeding. The arbitrator shall:
(a) have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award. The Company shall pay all
AAA arbitration fees. Nothing in this Agreement is intended to prevent either
Employee or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.
          (b) The arbitrator, and not a court, shall be authorized to determine
whether the provisions of this paragraph apply to a dispute, controversy or
claim sought to be resolved in accordance with these arbitration procedures.
     24. Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or

12.



--------------------------------------------------------------------------------



 



unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the general intent of the parties insofar as possible.
     25. Right To Work. As required by law, this Agreement is subject to
satisfactory proof of Employee’s right to work in the United States.
Employee acknowledges that She has read, understood and accepts the provisions
of this agreement.

          eLoyalty Corporation (“Company”)   Karen Bolton (“Employee”)
 
       
By:
  /s/ KELLY D. CONWAY   /s/ KAREN BOLTON
 
         
Title:
  President and Chief Executive Officer   Vice President, Client Services

13.